Citation Nr: 0502445	
Decision Date: 02/02/05    Archive Date: 02/15/05

DOCKET NO.  04-09 072	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to an effective date earlier than December 16, 
1997 for entitlement to service connection of a back 
disability.  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

The veteran and the veteran's spouse


ATTORNEY FOR THE BOARD

K. Morgan, Associate Counsel


INTRODUCTION

This case comes before the Board of Veterans Appeals (the 
Board) on appeal from a May 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Indianapolis, Indiana (the RO).

Procedural History

The veteran served on active duty from March 1965 until 
September 1970.  He served in Vietnam and was awarded the 
Combat Infantryman Badge and the Air Medal.  

In June 1976 the veteran submitted a claim of entitlement to 
service connection of residuals of a back injury.  A November 
1977 Board decision denied the veteran's claim.  He did not 
appeal.  

The veteran made several subsequent attempts to reopen this 
claim.  In April 1992, the RO reopened the veteran's claim, 
but continued to deny entitlement to service connection. In 
October 1994, the Board again denied the veteran's claim of 
entitlement to service connection.  The veteran did not 
appeal.  

In a December 1997 Board decision, the veteran's request to 
reopen his previously denied claim of entitlement to service 
connection of residuals of a back disability was once again 
denied.  The veteran did not appeal.  A motion for 
reconsideration was filed in January 1998, which was denied 
in April 1998.  The claim was returned to the RO as a new 
request to reopen the previously denied claim.  

In the June 1998 rating decision the RO again denied the 
veteran's request to reopen his previously denied claim of 
entitlement to service connection for a back disability.  The 
veteran disagreed with the June 1998 decision and initiated 
an appeal.  In a November 2001 decision, the Board reopened 
the veteran's claim, finding that the evidence received on 
December 16, 1997 was new and material, and remanded the case 
to the RO for further development.  That development was 
completed, the RO continue to deny the claim, and the case 
was returned to the Board.  

In an April 2003 decision the Board granted the veteran's 
claim of entitlement to service connection of a back 
disability.  The RO, in a May 2003 implementing decision, 
assigned a 60 percent disability rating for the back 
disability, effective December 16, 1997, the date a medical 
nexus opinion which served to link the veteran's back 
disability to his military service.  The veteran disagreed 
with that decision as to the effective date.  The veteran's 
appeal concerning the effective date of service connection of 
his back disability was perfected by the timely submission of 
his substantive appeal (VA Form 9) in April, 2004.

In June 2004, the veteran presented sworn testimony at a 
personal hearing in Washington, D.C. which was chaired by the 
undersigned Veterans Law Judge.  After that hearing the 
veteran submitted additional evidence directly to the Board 
along with a waiver of RO consideration.  See 38 C.F.R. § 
20.1304 (2004).  
That evidence and a transcript of the hearing has been 
associated with the veteran's VA claims folder.  

Issues not on appeal

In the May 2003 RO decision, entitlement to a total 
evaluation based on individual unemployability due to 
service-connected disability (TDIU) was granted and a 
December 16, 1997 effective date was assigned.  The veteran 
did not disagree with that decision.  The matter of an 
earlier effective date for TDIU is thus not in appellate 
status.  

Representation

In June 1998 the veteran executed a power of attorney (POA) 
which named a private attorney as his representative.  The 
POA was later revoked; in June 2001 the veteran executed a 
new POA naming Veterans of Foreign Wars of the United States 
(V.F.W.) as his representative.  Since that time, V.F.W. has 
acted as the veteran's representative.  
FINDINGS OF FACT

1.  A Board decision dated December 11, 1997 decision denied 
the veteran's request to reopen his claim of entitlement to 
service connection of his back disability.  He did not appeal 
that decision.  

2.  A December 16, 1997 medical nexus opinion served to link 
the veteran's back disability to his military service.

3.  Service connection was subsequently granted for the 
veteran's back disability, effective December 16, 1997.  


CONCLUSIONS OF LAW

1.  The Board's December 1997 decision is final.  38 U.S.C.A. 
§ 7104 (West 2002); 38 C.F.R. § 20.1100 (2004).

2.  The criteria for an effective date earlier than December 
16, 1997 for service connection of the veteran's back 
disability have not been met.  38 U.S.C.A. § 5110 (West 
2002); 38 C.F.R. §§  3.157, 3.400 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran seeks entitlement to an effective date earlier 
than December 16, 1997 for service connection for his back 
disability.

In the interest of clarity, the Board will initially discuss 
certain preliminary matters. The Board will then address the 
pertinent law and regulations and their application to the 
facts and evidence.



The Veterans Claims Assistance Act of 2000

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA) [codified as amended at 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107) (West 2002)].  The VCAA 
includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The VCAA also 
redefines the obligations of VA with respect to its statutory 
duty to assist claimants in the development of their claims.  
Regulations implementing the VCAA have been enacted.  See 66 
Fed. Reg. 45,620 (Aug. 29, 2001) [codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)].

With respect to the effective date issue which is currently 
on appeal, the matter to be resolved is essentially legal in 
nature and its outcome is determined by the interpretation 
and application of the law and regulations rather than by 
consideration of conflicting or disputed evidence. The United 
States Court of Appeals for Veterans Claims (the Court) has 
held that the VCAA does not affect matters on appeal when the 
question is limited to statutory interpretation.  See 
Smith v. Gober, 14 Vet. App. 227, 231-32 (2002); see also 
Livesay v. Principi, 15 Vet. App. 165 (2001) [holding that 
the VCAA is not applicable where it could not affect a 
pending matter and could have no application as a matter of 
law].  

The veteran has not submitted or identified any additional 
evidence which would have a bearing on issue presented in 
this case, his entitlement to an earlier effective date for 
service connection for a back disability.  Rather, he has 
resubmitted evidence and decisions already of record.  The 
Board has carefully reviewed the record and cannot detect any 
possible evidence outside of the record which would have a 
bearing on the effective date issue to be decided.  This 
issue can and must be decided based on the procedural history 
already contained in the record.  Because there is no 
indication that there exists any evidence which could be 
obtained which would have an outcome of this case, the VCAA 
is inapplicable for that reason also.  See DelaCruz v. 
Principi, 15 Vet. App. 143, 149 (2001) [VCAA notice not 
required where there is no reasonable possibility that 
additional development will aid the veteran].  

The Board hastens to add, however, that the veteran has been 
accorded ample opportunity to present evidence and argument 
in support of his appeal.  
See 38 C.F.R. § 3.103 (2004).  The record reflects that he 
has been informed of the various requirements of law 
pertaining to his appeal in the April 2004 SOC.  

Pertinent law and regulations

Effective dates

Applicable law and VA regulations provide that the effective 
date for an award of service connection established on the 
basis of new and material evidence "received after final 
disallowance" or on the basis of a "reopened claim" under 38 
C.F.R. § 3.157, as in this case, shall be the date of receipt 
of the reopened claim or the date entitlement arose, 
whichever is later.  38 U.S.C.A. § 5110(a) (West 2002); 38 
C.F.R. § 3.400(q)(1)(ii) and (r) (2004).

Finality of Board decisions

Governing statutory and regulatory provisions stipulate that 
a decision of the Board is final, and may be reopened only 
upon the receipt of additional evidence that, under the 
applicable statutory and regulatory provisions, is both new 
and material. 38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 
20.1100 (2004); see also 38 U.S.C.A. § 7104(b) (West 2002).

Factual Background

Prior to December 11, 1997

The procedural history of this case has been set out in the 
Introduction above.  
The record reflects that the veteran filed a initial claim of 
entitlement to service connection for a back disability in 
June 1976.  The RO denied the veteran's claim and the veteran 
subsequently perfected an appeal.  In a November 1977 
decision, the Board denied the veteran's claim of service 
connection for a back disability noting the absence of a 
competent nexus opinion relating a current disability to 
symptoms experienced in service.  The veteran did not, and 
indeed could not appeal.  [The Veterans Judicial Review Act 
(VJRA, Public Law 100-687, 102 Stat. 4105 (1988) instituted 
the Court and with it the current appeal process.]

The veteran filed a request to reopen his claim of service 
connection for a back disability in April 1992.  The RO 
reopened and denied the claim.  The veteran perfected an 
appeal.  The Board denied the veteran's claim in an October 
1994 decision due to a lack of competent medical nexus 
evidence relating the veteran's back disability to service.  
The veteran was provided notice of his appellate and 
procedural rights; however, he did not file an appeal to the 
Court.

In May 1996 the veteran filed another request to reopen his 
claim of entitlement to service connection for his back 
disability.  The request was denied by the RO and an appeal 
was perfected.  On December 11, 1997 the Board denied the 
veteran's request to reopen his claim.  The Board noted that 
new and material evidence had not been submitted, 
specifically, there was not of record a competent medical 
opinion linking the veteran's document current back 
disability to any symptoms or injury experienced in service.  

After December 11, 1997

No new evidence was submitted between December 11, 1997 and 
December 16, 1997.  There are no additional medical records 
for that period.  

The veteran did not file an appeal with the Court.  See 
38 U.S.C.A. § 7266(a) (West 2002).  However, in January 1998 
the veteran submitted to the RO a motion to reconsider the 
Board's December 11, 1997 decision.  Included with the 
veteran's correspondence was a medical nexus opinion from Dr. 
S.W.  The opinion was dated December 16, 1997.  In it, Dr. 
S.W. concluded that based upon his review of the certain of 
the veteran's service medical records and the ongoing nature 
of his condition, that it was probable that the veteran's 
back disability was related to symptoms experienced in 
service.  

The motion for reconsideration was improperly filed at the 
RO.  See 38 C.F.R. § 20.1001(b) [motions for reconsideration 
are filed with the Board in Washington, DC].  The RO 
accordingly sent the motion for reconsideration to the Board.  
In April 1998 the veteran was informed that his motion had 
been denied.  The veteran did not thereafter appeal the 
Board's December 11, 1997 decision.  
See Rosler v. Derwinski, 1 Vet. App. 241, 245 (1991) [filing 
a motion for reconsideration with the Board may toll the 120-
day statutory period in which a claimant may file an notice 
of appeal with the Court]. 

The Board referred the case back to the RO as a new claim to 
reopen the previously denied claim of entitlement to service 
connection of a back condition.  
As discussed in the Introduction, the RO denied that claim, 
and the veteran appealed.  The Board reopened the veteran's 
claim and in an April 2003 decision granted service 
connection for a back disability.  

The RO's May 2003 implementing decision assigned a 60 percent 
disability rating.  The date of Dr. S.W.'s opinion, December 
16, 1997 was established as the date of the veteran's new 
claim after the Board's December 11, 1997 prior final denial. 
An effective date of December 16, 1997 was assigned for the 
establishment of service connection based on that letter.  
The veteran disagreed with the assigned effective date, and 
this appeal followed.

Analysis

As was discussed in the law and regulations section above, 
the assignment of the effective date for the grant of service 
connection for the veteran's back disability hinges on two 
factors: the date of receipt of the reopened claim or the 
date entitlement arose, whichever is later.  See 38 C.F.R. § 
3.400(r) (2004).

In this case, the veteran's original claim seeking 
entitlement to service connection for a back disability was 
denied by Board in November 1977.  As noted above, he had no 
appeal rights at that time.  The RO reopened the veteran's 
claim in April 1992, which led to the unappealed Board 
October 1994 decision which denied the veteran's claim on the 
merits.  The last final decision was the December 1997 Board 
decision, which similarly was unappealed.  The record shows 
that the veteran was properly advised of these decisions and 
of his appellate rights.  The three Board decisions are 
final.  See 38 C.F.R. § 20.1100 (2004).  The most recent 
final unfavorable Board decision was the December 11, 1997 
decision.

In view of the foregoing procedural history, the Board's 
review of the assigned effective date is limited by operation 
of law to whether a request to reopen the previously denied 
claim of service connection for a back disability was filed 
after December 11, 1997, the date of the last final Board 
decision on the issue of the veteran's entitlement to service 
connection for the back disability, and before the current 
effective date of the award in question, December 16, 1997, a 
period of five  days.  See Servello v. Derwinski, 3 Vet. App. 
196, 198-200 (1992) [the Board must look at all 
communications that can be interpreted as a claim, formal or 
informal, for VA benefits].  

After a careful review of the record, the Board concludes 
that no communication was received from the veteran during 
the five day period, December 11-15, 1997, which may be 
considered to be a claim of entitlement to service connection 
for a back disability, including a claim to reopen the 
previously-denied claim.  The veteran has pointed to no such 
communication during that period.  Furthermore, there is no 
evidence that any communication or action from either the 
veteran, his representative or a Member of Congress or some 
other person acting as his friend reflecting an intent to 
file for service connection for a back disability between the 
time his claim was previously denied on December 11, 1997 and 
the currently established effective date, December 16, 1997.  
Nor is there any medical record during that short period 
which could serve as an informal claim.  [As explained above, 
the medical record dated December 16, 1997 did in fact serve 
as an informal claim.]  See 38 U.S.C.A. § 5110 (West 2002); 
38 C.F.R. §§ 3.155, 3.157 (2004).

The veteran does not dispute the finality of the December 11, 
1997 Board decision, nor does he contend that a claim was 
field from December 11-15, 1997.  Instead, he in essence 
contends that because he had a back problem for many years, 
he should be compensated therefor for many years.  However, 
as explained above, the assignment of an effective date is 
contingent upon dates of claims, not when a disability may 
have been present.

In a March 2004 statement, the veteran indicated that the 
effective date of service connection should date back to 
1967, during service, when he claim to have initially 
experienced back symptoms.   However, entitlement to service 
connection for a disability cannot commence, at the earliest, 
until after a veteran's separation from military service.  
See 38 C.F.R. § 3.400 (2004).

In the alternative, the veteran has pointed to a 1971 medical 
record indicating degenerative changes in his back as an 
appropriate effective date for the award. However, the 1971 
medical record, which was of record at the time of all prior 
Board decisions denying the veteran's service connection 
claim, cannot now be used as a basis to award an earlier 
effective date for service connection for a back disability.  
As discussed above, the law is dispositive as to the properly 
assigned effective date.

To some extent, the veteran appears to be raising an argument 
couched in equity, in that he contends it is unfair to deny 
an earlier effective date for the grant of service connection 
for back disability when the 1971 x-ray indicated 
degenerative changes to his back.  However, the Board is 
bound by the law and is without authority to grant benefits 
on an equitable basis.  See 38 U.S.C.A. §§ 503, 7104 (West 
2002); Harvey v. Brown, 6 Vet. App. 416, 425 (1994).  Thus, 
the veteran's argument, that it is unfair to deny VA benefits 
for a period when a disability may have been evident within 
the record, cannot be entertained by the Board. 

Moreover, establishment of the existence of a disability 
alone is not sufficient to make out a successful claim of 
entitlement to service connection; medical nexus evidence is 
also required.  See Boyer v. West, 210 F.3d 1351, 1353 (Fed. 
Cir. 2000), [a veteran seeking disability benefits must 
establish a connection between the veteran's service and the 
claimed disability].  In this case, the first competent 
medical nexus opinion in the record is dated December 16, 
1999, and that is the effective date of service connection.

In short, the Board has decided this case based on its 
application of the law to the pertinent facts.  As discussed 
above, service connection for the veteran's back disability 
was previously and finally denied in Board decisions in 1977, 
1994 and most recently on December 11, 1997.  Upon receipt of 
the medical opinion of Dr. S.W. dated December 16, 1997, that 
is to say initial receipt of a competent nexus opinion which 
was in turn construed as an informal claim to reopen, the 
claims process was once again begun and ultimately service 
connection for the back disability was granted, effective 
December 16, 1997.

Accordingly, for reasons and bases expressed above, the Board 
concludes that there is no legal basis to award an effective 
date for the grant of service connection for the veteran's 
back disability any earlier than December 16, 1997.  See 
Sabonis v. Brown, 6 Vet. App. 426 (1994) [where the law and 
not the evidence is dispositive, the claim must be denied 
because of a lack of entitlement under the law].  The appeal 
is therefore denied.


ORDER

Entitlement to an effective date earlier than December 16, 
1997 for entitlement to service connection of a back 
disability is denied.  




	                        
____________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


